DENY; and Opinion Filed October 29, 2015.




                                           Court of Appeals
                                                             S     In The


                                    Fifth District of Texas at Dallas
                                                        No. 05-15-01270-CV

                                       IN RE KIMBERLY ASHMORE, Relator

                         Original Proceeding from the 302nd Judicial District Court
                                           Dallas County, Texas
                                    Trial Court Cause No. DF-14-03869

                                           MEMORANDUM OPINION
                       Before Chief Justice Wright, Justice Bridges, and Justice Stoddart
                                          Opinion by Justice Bridges
           Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate the portions of the trial court’s September 28, 2015 decree of divorce with respect

to the award of the exclusive right to designate the primary residence of the children who are the

subject of this suit affecting the parent-child relationship. Relator further requests that the court

order the trial court to sign a decree that awards the right to designate the residence of the

children to relator and that child support be adjusted accordingly.                                             Ordinarily, to obtain

mandamus relief, a relator must show both that the trial court has clearly abused its discretion

and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124,

135–36 (Tex. 2004) (orig. proceeding). 1



     1
        We note that absent filing of a timely motion that extends appellate deadlines, the deadline for filing a notice of appeal was October 28,
2015. It does not appear relator has filed a notice of appeal. A party with an available appeal who fails to pursue that remedy ordinarily is not
entitled to seek relief by mandamus. See Pat Walker & Co., Inc. v. Johnson, 623 S.W.2d 306, 309 n.1 (Tex. 1981) (orig. proceeding); In re
Pannell, 283 S.W.3d 31, 35 (Tex. App.—Fort Worth 2009, orig. proceeding).
We conclude relator has failed to establish a right to relief. Accordingly, we deny the petition

for writ of mandamus.




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE


151270F.P05




                                              –2–